Citation Nr: 1106273	
Decision Date: 02/15/11    Archive Date: 02/28/11	

DOCKET NO.  07-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for a skin disorder, 
chronic fatigue syndrome, headaches, gastrointestinal disability, 
and muscle spasm, to include as qualifying chronic disabilities 
under the provisions of 38 C.F.R.§ 3.317 (2010). 

3.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard D. Little, Agent


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1992.  

In a June 2009 decision, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for PTSD, as well as 
entitlement to service connection for undiagnosed illnesses from 
Gulf War syndrome with symptoms of skin disability, fatigue, 
headaches, gastrointestinal disability, and muscle spasm.  The 
Board also denied entitlement to a TDIU.  The Veteran and his 
representative appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).

In February 2010, the Veteran's agent and VA filed a Joint Motion 
for Remand (JMR) of the Board's decision for adjudication.  The 
Court granted the JMR the same month and remanded the case to the 
Board for compliance with its instructions.  

In August 2010, the Board remanded the case for further 
development.  The case has been returned to the Board for 
appellate review.

For reasons which will be set forth below, the matter is once 
again REMANDED to the RO by way of the Appeals Management Center 
in Washington, D.C.  The Veteran will be notified should further 
action be required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).

As the Veteran served in the Southwest Asia Theater of Operations 
during the Persian Gulf War, service connection may be 
established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Under these provisions, compensation may be paid to a Persian 
Gulf Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active duty 
service in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2011.

The term "qualifying chronic disability" means a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome), or 
(C) any undiagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i).

For the purposes of this section, a chronic disability is one 
that existed for six months or more, including a disability that 
exhibits intermittent episodes of improvement and worsening over 
a six-month period.  38 C.F.R. § 3.317(a)(3).

"Objective indications" of chronic disability include both 
"signs" in a medical sense of objective evidence presentable to 
an examining physician, and other nonmedical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:  Fatigue, signs or symptoms 
involving the skin, headache, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, sleep 
disturbance, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

An undiagnosed illness is defined as a condition that cannot be 
attributed to any known clinical diagnosis based on history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).  Unlike claims for "direct" service connection, 
there is no requirement that there be competent evidence of a 
nexus between a claimed undiagnosed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004).  Furthermore, 
lay persons are competent to report objective signs of illness.  
To determine whether an undiagnosed illness is manifested to a 
degree of 10 percent or more the condition must be rated by 
analogy to a disease or injury in which the functions affected, 
anatomical location, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 
(2006).  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms or signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and a consistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Board notes the Veteran has not been afforded a VA Gulf War 
Guidelines Examination.  

With regard to the claim for service connection for PTSD, the 
record shows that information received included a command 
chronology of the 3rd Battalion with the 1st Marines from July 
1991 to June 1992.  However, the Veteran's service personnel 
records disclose that he participated in Operation Desert Shield 
while deployed aboard the U.S.S. Okinawa in the North Arabian Sea 
from September 1990 to November 1990, and Operation Desert Sting 
on Maradim Island, Kuwait, while deployed aboard the Okinawa on 
January 29, 1991, and Operation Desert Shield/Storm while 
deployed aboard the Okinawa in the North Arabian Sea and Persian 
Gulf from January to March 1991, and Operation Desert Saber 
Amphibious Feint Off Ash Shuaybah, Kuwait, during Operation 
Desert Storm while deployed aboard the Okinawa from February 24 
to February 25, 1991, and in EPW Evacuation Operations, Faylaka 
Island, Kuwait, while aboard the Okinawa from March 2 to March 5, 
1991.  Further information with regard to these operations is not 
of record.

The question of the Veteran's entitlement to a TDIU is dependent 
upon a determination with regard to the aforementioned issues and 
is, therefore, inextricably intertwined with them.  

In view of the foregoing, the case is REMANDED for the following:

1.  The United States Marine Corps, Marine 
Corps Education Command, Marine Corps 
University, 2076 South Street, Quantico, 
Virginia, 22134-5067, should be contacted 
and asked to provide information with 
regard to the involvement of the U.S.S. 
Okinawa in Operation Desert Shield from 
September to November 1990, and Operation 
Desert Sting on Maradim Island, Kuwait, on 
January 29, 1991, Operation Desert 
Shield/Storm in the North Arabian Sea and 
Persian Gulf from January 12 to March 13, 
1991, information about Operation Desert 
Saber Amphibious Feint off Ash Shuaybah, 
Kuwait, from February 24 to February 25, 
1991, and the EPW Evacuation Operations, 
Faylaka Island, Kuwait, from March 2 to 
March 5, 1991.  Any information obtained 
should be associated with the claims file.  

2.  The RO/AMC should afford the Veteran a 
VA Gulf War Guidelines Examination to 
identify all current disability underlying 
the Veteran's reported skin problems, 
fatigue, headaches, gastrointestinal 
symptoms, and muscle spasm, in order to 
determine the nature and etiology of any 
disorders.  The entire claims file and a 
copy of this REMAND should be made 
available to and reviewed by the examiner.  
A complete history of each claimed disorder 
should be obtained from the Veteran.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.  The examiner should 
follow the established protocol for 
qualifying chronic disabilities under 
38 C.F.R. § 3.317.  The examiner must 
comment as to whether it is at least as 
likely as not that any of the 
aforementioned difficulties can be related 
to the Veteran's period of active service, 
particularly, to his service in the 
Southwest Asia Theater of Operations.  In 
doing so, the examiner should acknowledge 
the Veteran's report of continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.  The examiner should also opine 
as the impact of  any disabilities 
identified on the Veteran's ability to 
work.

3.  Based on any information obtained from 
the Marine Corps University, the Veteran 
should be accorded an examination by a 
physician knowledgeable in psychiatry for 
the purpose of determining the nature and 
etiology of any claimed psychiatric 
disability, to include PTSD.  The entire 
claims file and a copy of this REMAND must 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
and studies should be performed, and all 
findings should be reported in detail.  
Based on the examination findings, as well 
as a review of the record, the examiner is 
requested to render an opinion as to 
whether the Veteran has a chronic acquired 
psychiatric disability, to include PTSD, 
that is etiologically related to his active 
service.  The complete rationale for any 
opinion expressed should be provided and a 
statement as to the impact on employability 
is requested.  

4.  The RO/AMC should then review the 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed to the extent possible, and that 
no other notification or development action 
is required.  If further action is 
required, this should be undertaken prior 
to further claims adjudication.

5.  The claims should then be 
readjudicated.  If the benefits sought are 
not granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and be afforded an appropriate period 
of time in which to respond.  

6.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of his claim.  The consequences 
for failure to report for VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

___________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



